 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDAtlas Graphics,Inc. andNew York Lithographers andPhoto-Engravers' Union No. 1-P, G.A.I.U. Case29-CA-4551December 9, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSPENELLO AND WALTHEROn September 1, 1976, Administrative Law JudgeJames T. Youngblood issued the'attached Decision inthis proceeding. Thereafter, the General Counsel fileda statement in support of the Decision, exceptions,and a brief, and Respondent filed a brief in support ofthe Decision and cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the statement, excep-tions, cross-exceptions, and briefs and has decided toaffirm the rulings, findings, and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge: Thiscase was heard before me at Brooklyn, New York, onFebruary 17 and 18, 1976, based on a complaint whichissued on November 13, 1975, alleging that Respondent, asthe legal successor to Atlas Photo Engraving, Inc. (hereincalled Atlas), violated Section 8(a)(5) and (1) of the Act byrefusing to recognize and bargain with the Charging Partyon March 10, 1975, and various dates thereafter althoughrequested to do so. In its answer and amended answerRespondent denies the commission of any unfair laborpractices and specifically contends that there did not exist abargaining obligation to which it could succeed; that if sucha bargaining obligation existed the Union never made avalid demand for recognition and bargaining; and that theBoard need not reach the first two arguments because theUnion's exclusionary and discriminatory membership poli-cies disqualify it from using the Board's processes as acharging party.227 NLRB No. 1At the hearing all parties were represented by counseland were given an opportunity to introduce relevantevidence and to examine and cross-examine witnesses. TheGeneral Counsel and the Respondent filed posttrial briefswhich have been duly considered.Upon the entire record, including my observation of thewitnesses and their demeanor, and after due considerationof the briefs filed herein, I hereby make the following:FINDINGS OF FACT1.JURISDICTIONRespondent, a New York corporation, since on or aboutJanuary 3, 1975, has maintained its principal office andplace of business at 90-35 Van Wyck Expressway in theBorough of Queens, City and State of New York, where it isnow, and has been at all times material herein, engaged inthe commercial photoengraving business.Since on or about January 3, 1975, in the course andconduct of its business, Respondent purchased and causedtobe transported and delivered to its Queens plantphotoengraving supplies, materials, and equipment andother goods and materials valued at an annual rate inexcess of $50,000, of which goods and materials valued atan annual rate in excess of $50,000 were transported anddelivered to its Queens plant in interstate commercedirectly from States of the United States other than theState in which it is located.Respondent admits, and I find, that at all times materialhereinRespondent has been an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.II.LABOR ORGANIZATIONRespondent admits, and I find, that at all times materialherein, the Charging Party (herein Charging Party orUnion), has been a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA.The History of Atlas Photoengraving, Inc.Atlas began operations in July 1947 as a commercialphotoengraving business. The business was owned by threeindividuals,Abe Levine, Elmer Brown, and Edward Ser-gen. Sergen testified that on the death of Brown he andLevine became equal owners of the business. Shortly afterits inception Atlas became a member of the PhotoengraversBoard of Trade of New York, Inc. (herein Board of Trade),an employers' association. Although Atlas ceased being amember of the board of trade in the late 1950's from itsbeginning until January 31, 1970, it was signatory tosuccessive collective-bargaining agreements negotiated be-tween the Union and the board of trade.These agreements covered all employees of Atlas engagedin the photoengraving process. While not employees withinthe bargaining unit, the three owners were union membersand engaged in photoengraving work and whatever elsewas necessary to keep the shop going. The record reflectsthat several other employees not members of the Union ATLAS GRAPHICS, INC.also performed photoengraving work in and around theplant.In April 1970, following the expiration of the most recentcontract and apparently faced with the new board of tradeagreement,Atlas wrote the Union requesting a meeting todiscusstheir problems. The letter reads as follows:Atlas Photoengraving, Inc., was organized in April 1947and has operated as a union shop to the present time.We employ seven men at present as journeymen. About-95% of our volume is zinc work. Five of our men arepaid over the scale and now, we are faced with the newcontract which calls for a $25.00 per week raise perman.We are at an impasse being in competition with non-union shops in and around NewYork.We briefed ourcustomers about an increase in price and, the responsewas such as to indicate their disapproval and seek othersuppliers.With the knowledge that our competitors arenon-union we feel certain that they can find them.Because of these factors in order, for us to continue inbusiness,we would request to meet withyou todiscussour problems and seek a satisfactory solution.As a result of this letter Sergen and Levine appeared at aregular union executive board meeting.Theypleaded withthe Union to allow Atlas to keep the-wages as they werebefore the new contract,to allow them to stagger the hoursof the men,and to allow the men to workout ofbranch.'The Unionpermittedthe Company to do almost anythingto keep the plant shop operating.However it insisted thatAtlas pay the contract wage ratesandpay the periodicincreases set forth in the new contract.Sergen testified thatAtlas did not sign the 1970 agreement between the Unionand the board of trade,but it didpay thewage rates and allperiodic increases set forth therein.2Again-in 1973, when Atlas was presented with the newboard of trade agreement,it appeared before the Union'sexecutive board-and requestedthat theynot pay thecontract wage increases.The Uniondemanded that thecontract wage increases be paid,but allowedthe Companyto lay off two employees and to place all other employeeson rotation with the exception of the union'schapelchairman,Mr. Noroian.3 Sergen testified that over theyears if the Union had not allowed deviations from thestrict terms of the board of trade agreementthey wouldhave gone out of business at an earlier date.Sergen alsotestified that,although Respondent did not have a writtenagreement with the Union during the last 4 years of itsexistence,it did not withdraw recognition from the Union,'By staggering, the hours an employee would not report to work untilthere was somethingfor him to do. For example the stripper would not reportto work until the photographer(cameraman)had completed his work on theplate and it was ready to'be stripped.A branch is a classification such asphotographer,stripper,and etcher By allowing a man to work out of hisclassification,he could perform more work and therefore eliminate the needfor additional employees.2The record reflects that the Union permitted small shops such as Atlasto deviate substantially from thestnct terms of the contract in order for themto keep their doors open thus keeping its members employed.3In a rotation each employee takes his turn at a month's vacation without137but in fact recognized the- Union until Atlas ceasedoperations.The record reflects that during the last 4 years of itsexistence,Atlas adhered to the provisions of the board oftrade agreement with respect to wage, vacations, holidays,pensions, welfare, education, unemployment, supplementalretirement, disability, bereavement, total hours of work,and hiring.4The record does not reflect the, number of employees inthe photoengr-avers bargaining unit at Atlas during themany years of its existence. However, it does show thenumber of employees employed by Atlas,during December1974 the last month of its operation-. At that time there werethree union members in the bargaining unit, -Noroian,Alligair, and Goldberg. Additionally there were two otheremployees, Van Heuvel and Degenhardt, who had workedforAtlas for 17 and 20 years respectively, These twoemployees were not members of the Union and they werenot hired through the union hiring hall. They were hired asproduction-clerks and not as photoengravers in the bargain-ing unit.However, as time passed they did engage inphotoengraving work. -Former owner Sergen testified thatat, the end about 35 percent of their time was spent doingphotoengraving or unit work. Sergen also testified that tohis knowledge these employees performed photoengravingwork without the Union being aware of this fact. HerbLawson, an Atlas supervisor, and one of the new owners ofRespondent, testified that these 'employees performedphotoengraving work about 75 percent of their-time.In resolving the conflict of testimony between Sergen andLawson, I accept Sergen's estimate that these two employ-ees worked about 35 percent of their time at photoengrav-ing. Sergen, one of the former owners of Atlas, worked daysas did Degenhardt and Van Heuvel. Lawson worked mostlyat night. Sergen was certainly in -a better position thanLawson to observe these employees. Moreover, it is notclear from Lawson's testimony whether his estimate wasbased on their performance after the takeover, solely atAtlas, or a combination of both. Accordingly, I find thatDegenhardt and Van Heuvel were not bargaining unitemployees. One other employee, Marty Keane, was em-ployed as an artist. It is questionable whether this isphotoengraving work and therefore unit work. However, Ideem it unnecessary to resolve this issue because even if thisemployee were included, the bargaining unit would haveconsisted of no morethanfour employees. As the Unionrepresented three of these employees, it represented amajority of the employees in the bargaining unit.pay. It appears that the rotation had to take place before the two employeescould be laid off. Atlas agreed to pay the contract wage increases and allperiodic increases but it didinstitutethe rotation system and thereafter laidoff two employees, Derkerzanan and Alfhtto.4Atlas did hire one union photoengraver without going through theunion luring hall. This employee, Alligair, was a deaf mute who was lured asa special favor to alocal minister.Alhgair was not paid the contract rate atfirst, but as he becamemoreproficient in the trade he was paid the contractrateOne other deviation was the payment of overtime It appears that byagreement of the employees with the consent of the Union no overtime waspaid from 1973untilthe cessation of Atlas' operations. 138DECISIONSOF NATIONALLABOR RELATIONS BOARDB.The Takeover by RespondentOn or about January 3, 1975, Respondent purchased theequipment, assets, and liabilities of Atlas. It also retainedall the former employees of Atlas, with the exception ofDegenhardt and Van Heuvel.5 Thus the bargaining unitremained in tact after the takeover. Respondent continuedin the same business, making the same photoengravingproduct as Atlas.The record reveals that the employees of Atlas merelycontinued on in the employ of Respondent withoutinterruption. In fact the employees were not even aware ofthe change in ownership until they-saw the differentsignatures on their paychecks.Respondent had no discussion with the Union prior to itstakeover. However, around January 27, 1975, at the requestof the Union, Herb Lawson, secretary of. Respondent,attended a meeting of the Union's 13- to-l5-memberexecutive board. Not knowing the reason for his appear-ance at this meeting Lawson went alone: At'the outset ofthe meeting Lawson was asked if he had taken over fromthe former owners. He indicated that he had and that hehad "partners."According to the testimony of Union President Aslanian,Lawson was then asked to sign a copy of the Union'scontract with the board of trade. Lawson respondend bysaying that he needed more time to straighten out the "redtape" involved in the takeover, "before he would sign acontract." Lawson was asked if he had any intention ofchanging from what had been going on in the past years towhich he stated "everything will stay the same." He alsostated that he did not intend to hire nonunion people.Aslanian also testified that Lawson stated that he wantedmore time, then he would sign, and he intended to sign acontract.Lawson's version of the meeting is not too different fromAslanian's, except that he denies agreeing to run a unionshop or that he would, or intended to, sign the Union'scontract. It is clear that at no time during this meeting didthe Union advise Lawson that it represented a majority ofthe employees or that it wanted to meet and negotiate theterms and conditions of employment for Respondent'semployees. It is equally clear that Lawson did not questionthe Union's majority. At no time during this meeting wasLawson shown a copy of the contract and he was not givena copy when the meeting ended.On January 29, 1975, by letter Aslanian forwarded a copyof the 1973 contract negotiated between the Union and thePhotoengravers Board of Trade of New York to Mr.Lawson. The letter reads as follows:As per our conversation at the Executive Board meetingon Monday, January 27, 1975, enclosed is a contract foryou and your partners to sign and return to the UnionOffice. The signatures will be on page 38.Two copies of the contract were- enclosed in the letter,one of which had already been signed by Aslanian and the5The owners of Respondent are Herb Lawson, a former supervisor ofAtlas and- son of Abe Levine, one of the owners of Atlas and RichardDegenhardt and Van Heuvel former employees of Atlas.6 The original charge filed on September 3, 1975, and the amended chargebusiness manager of the Union. The other was for Lawsonto keep. Lawson did not respond to this letter. He testifiedthat his reason was because "I don't know if I could livewith these termsandconditions. I'm not-I'm not in thehabit of just being intimidated to sign something or beingput in a position where I'm sort of forced to signsomething."During the months of February, March, and April 1975,Aslanian made three or four attempts to contact Lawson byphone. He testified that on two of these ocassions he didreach Lawson and he informed Lawson that he had notreceived the signed contract. On both ocassions, accordingto Aslanian, Lawson wanted more time to straighten outthe business. According to Lawson when the contract wasbrought up he advised Aslanian that he was not signinganything and that it had to be discussed thoroughly with hispartners and requested more time before he committedhimself.In late April 1975- Aslanian and Business ManagerO'Brien went to Respondent's plant at night and talked toLawson. Aslanian stated that he had another contractsigned by him and O'Brien and requested Lawson to sign it.Lawson refused stating his partners are not here and hecould not sign anything without his partners. Therefollowed a heated discussion between Lawson and O'Brienand it was suggested that Lawson and Aslanian meetquietly and privately at some other time.It appears that Aslanian and Lawson had several otherconversations subsequent to this event. According to thetestimony of Aslanian in the subsequent telephone conver-sations with Lawson he asked Lawson if he were preparedto sign the Union's contract. Lawson testified that in one ofthese conversations Aslanian asked if in lieu of signing acontractwould he "be willing to make payments andcontributions to the welfare funds, or fringe benefits, wouldIgo along with that and we would then be permitted tooperate as we were."He said he would try to get the Executive Board to goalong with this.I said, all right, you see what you can do, and I'll talkto my partners about it.Aslanian denied making this statement. This appears tobe the last communication between the two parties until thefiling of the charge on September 3, 1975.6Discussion and ConclusionA.The Appropriate UnitThe complaintalleges, in paragraph 8, that:allphotoengravers employed at the Respondent'sQueens plant, exclusive of all office clerical employees,salesmen,guards, and supervisors as defined in Section2(11) of the Act, constitute a unit appropriate for thepurposes of collective-bargaining within the meaning ofSection 9(b) of the Act.filed on September 10, 1975, containedan 8(a)(3)allegationcovering thedischarge of Chapel Chairman Norman.It appears that thisallegation of thechargewas dismissed. ATLAS GRAPHICS, INC.In its answer and first amended answer Respondent deniedthe allegation contained-in paragraph 8 of the complaint.At the hearing, Respondent did not offeranytestimony orother evidence which would explain its position as to whythe unit was inappropriate,and in its posthearing briefRespondent did not explain its positionwhy it thought theunit was inappropriate.Respondent is engaged in the business of making printingplates for photoengravings at its place of business inJamaica,Queens,New York. Atlas,which occupied thesame building presently occupied by Respondent,carriedon a similar photoengraving business therein for more than25 years.Both Atlas and Respondent used only photoen-gravers in this process.At all times material herein theUnion represented the photoengraversof Atlasduring itsyears of-operation.With the exception of certain produc-tion clerks and salesmen,Respondentemployed onlyphotoengravers who were represented- by the Union. Thecontracts which were executed by Atlas from 1947 to 1970covered all employees engaged in the photoengravingprocess.As indicated this covered all of the productionemployees.This' is a single-plant -unit.In view of thebargaining history since 1947 and the fact that the Boardnormally holdsa single-plant unit to be appropriate, and asRespondent has given no reasonswhy the unitis inappro-priate, it ismy view that this is an appropriate unit.Moreover,it is the contractual bargaining unit in which theUnion has been recognized for the last-29 years. -B.The Successorship of Respondent and Its DutytoBargainWith the UnionIn its answer and amended answer Respondent deniesthat the Union was, or is now, the exclusive representativeof the employees of Atlas or Respondent. Respondent alsocontends that it is not a successor to Atlas. And, if it is asuccessor,no duty to bargain with the Union devolved on itbecause there was 'not in existence at the time of thetakeover a certification from the Board certifying theUnion as themajorityrepresentativeof the Atlas employ-ees, or a collective-bargaining agreement establishing theUnion's status as the contractual bargaining representativeof the Atlas employees. Thus, Respondent contends thatabsent a certification or contract no bargaining obligationpasses to it as purchaser of the Atlas operations; thatrecognition of an incumbentunion bya predecessor is notsufficient to encumber an otherwise legal successor with aduty to recognize and bargain with the Union.As found above, at the time of the takeover there were atmost four employees in the photoengraving bargaining unitand, of these four,three were dues-paying members of theUnion. The new owners of the business were aware of thisfact.?Respondent retained all three union members thusgiving the Union a substantial majority among the unitemployees.Thus, I conclude that at all times materialherein,both before and after the takeover, the Unionrepresented a majority of the employees in the appropriatebargaining unit.s?The three new owners had workedfor Atlas for many yearsand knewwho belonged to the Union and who did not139Accordingly,as Respondent purchased the business ofAtlas"lock, stock,and barrel,"and retained a substantialmajority of the unit employees knowing,that they wereunion members,it ismy conclusion that Respondent is alegal successor to Atlas unless there is merit to Respon-dent's contentions.Tn support of its contention that theremust exist a certification or a collective-bargaining agree-ment before an otherwise legal successor inherits anobligation to recognize and bargain,Respondent relies onN.L.R.B.v.Burns International Security Services,Inc.,406U.S. 272, (1972), andRoman Catholic Diocese of Brooklyn,222 NLRB 1052 (1976).In theBurnscase it is true that the Supreme Court placedgreat emphasis on 'the existence of a recent Board certifica-tion. Thus, the court stated (at 278):In an election held but a few months before,the unionhad been designated bargaining agent for the employeesin the unit and a majority of these employees had beenhired by Burns for work in the identical unit. It isundisputed that Bums knew all the relevant facts in thisregard-and was aware of -the certification and of theexistence of a collective-bargaining contract.In thesecircumstances,itwas not unreasonablefor theBoard toconclude that the union certified to represent allemployees in the unit still representeda majority of theemployees and that Bums could not reasonably haveentertained a good-faith doubt about that fact. Burns'obligation to bargain with the Union over terms andconditions of employment stemmed from its hiring ofWackenhut's employees and from the recent electionand Board certification.It has been consistently heldthat a mere change of employers or of ownership in theemploying industry is not such an "unusual circum-stances" as to affect the force of the Board's certifica-tion within the normal operativeperiod if a majority ofthe employers after the change of ownership or manage-ment were employed by the preceeding employer.It appears that the Court was concerned with establishingthe fact of the Union's majority status rather than themeans used to establish this fact.Thus, it stated that it wasnot unreasonable for the Board to conclude that theUnion's majoritystatusdid not change in v.aw of thecertification.The certification was the means to establishthe fact of majoritystatus.The Court did not say that thiswas the only way to establish the Union's majoritystatus.In fact, in theRoman Catholic Diocese of Brooklyncasereliedon byRespondent,the Board specifically stated (at1053):It is well settled that a successor employer is obligatedto bargain with a Unionwhich is the exclusive representa-tive of the employees acquired from the predecessor, absenta reasonably based doubt that such union represents amajority of the employees.This is so whether suchrepresentative status-is evidenced by a Board certifica-tion or by recognition and the existence of a collective-bargaining contract. [Emphasis supplied.]BAt thetime of the heanng Norman was no longeremployed byRespondent. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDThus, the Board like the Supreme Court inBurnswasconcerned with establishing the fact of the Union's majoritystatus rather than the means used to accomplish this end.In theBurnscase the Union's majority status wasestablished by a Board certification and a contract and intheRoman Catholic Diocese of Brooklyncase the majoritystatus was established by the existence of a contract only.Does this mean that in the absence of a certification orcollective-bargaining agreement there can be no legalsuccessor?I do not think so.In change of ownership cases it is the existence of thesubstantial continuity of the employing industry that isimportant.Here clearly there is a continuity becauseRespondent continued to operate the same business, in thesame way, with substantially the same employees as did itspredecessor;surely the successor has the same bargainingobligations as did the predecessor.The Act makes it an unfair labor practice for an employerto refuse to bargain collectively with the representative ofhis employees. The Act does not dictate how that represen-tative status is created. The facts from this record quiteclearly establish that from 1947 to 1970 Atlas recognized,bargained with, and executed successive collective-bargain-ing agreementswith the Union. And, although it did notsign any collective-bargaining agreement after 1970, Atlascontinued to re cognize the Union as the bargainingrepresentative of its employees. This fact is clearly estab-lished by the testimony of former owner Sergen whotestified that, while Atlas did not have a written agreement,they complied substantially with the agreement between theUnion and the board of trade. And in most of the areaswhere it deviated from the written contract it did so onlyafter discussions with, and permission from, the Union. Theabsence of a written agreement does not negate theexistence of a bargaining relationship.9 There is no doubtthat a working bargaining relationship existed between theUnion and Atlas and that this relationship continued upuntil Atlas sold its business.Accordingly, as the Union represented a majority of thephotoengraving employees at Atlas, there was an obligationon the part of Atlas to recognize and bargain with theUnion. Respondent purchased the business of Atlas onJanuary 3, 1975 "lock, stock and barrel," and hired its threeremaining union members.Thistakeover was so smooththe employees were unaware of it until they saw thedifferent signatures on their paychecks.Under thesecircumstances,it is my conclusion that Respondent becamethe legal successor to Atlas and inherited Atlas' bargainingobligation with regard to the Union.C.The Alleged Refusal to BargainHaving found that Respondent succeeded to a bargain-ing obligation, the next question presented is did Respon-dent refuse to recognize and bargain with the Union?Respondent contends that, if it did succeed to a duty torecognize and bargain with the Union, that duty neverripened because the Union never properly demandedrecognition or bargaining.The facts are quite clear that at no time did the UnionadviseRespondent that it represented a majority of itsemployees and that it wanted to meet and discuss, ornegotiate,the terms and conditions of employment for itsemployees. It is also quite clear that the Union's onlydemand was the Respondent sign a copy of the Union'sexisting contract with the board of trade. Union PresidentAslaman testified quite candidly that on each occasionwhen he talked to Lawson he requested him to sign theboard of trade agreement. The first request was on January27, 1975,at a union executive board meeting.Lawson wasrequested to attendthe meetingby the Union, but he wasnot informed as to its purpose. At this meeting afterascertaining that Lawson was one of the new owners ofRespondent, Lawson was asked to sign the board of tradeagreement.At notime during this meeting was he shown acopy of the agreement that he was requested to sign. Therewere no discussions of the terms and conditions of thecontractnorwas Lawson offered any alternatives tosigning.According to Lawson, he refused to sign sayingthat he needed more time and had to discuss the situationwith his partners. According to Union President Aslanian,Lawson agreed to sign or he intended to sign the contract ata later time. As indicated, Lawson was not shown a copy ofthe boardof trade agreement and there is no evidence toestablish that Lawson had read this agreement or wasfamiliar with its terms. Lawson struck me as a very cautiousman and he knew that Atlas had not signed an agreementwith the Union during the last 4 years of its existence.Therefore, I do not believe he would at the very firstmeeting with the Union without any discussion of its termsagree to sign a document he had not read or even seen.ioOn January 29, 1975, 2 days after the first meeting, andalthough the Union had allowed Lawson more time toconsider signing the contract, the Union mailed a signedcopy of the board of tradeagreementto Lawson for hissignature. The letter did not contain a request to bargain, itrequested only that the contract be signed by Lawson andhis partners. On two subsequent occasions Aslaman con-tacted Lawson by phone and on each occasion he requestedLawson to sign the board of tradeagreement.At a later meeting, in late April 1975, in Respondent'splant,Lawson was again requested to sign the board oftrade agreement. His refusal then brought on a heateddiscussionwithUnion Business Manager O'Brien.Thesame request was repeated in subsequent telephone conver-sations with Aslaman. At no time did Respondent requestLawson to meet and discuss or negotiate the terms of thecollective-bargaining agreement or the terms and condi-tions of employment of its employees. The Union's onlydemand was that Lawson sign the board of trade agree-ment. He was not offered any alternatives. It is also quiteclear from the record that at no time did Lawson refuse tomeet with the Union.Although a request that an employer sign a contractmight be a request to recognize, it is not, in my view, ademand for bargaining. On the contrary, absent somealternatives, it demonstrates that there will be no bargain-9The fact that Sergen recognized the Union partly out of fear of loss of10The complaint does not allege this incident as part of the violationhis pension does not detract from the fact that he did recognize and bargainwith the Union and that he knew that the Union represented the majority ofhis employees ATLAS GRAPHICS,INC.141ing and the employer must "take it orleaveit." NLRB. v.Burnett Construction Company,350 F.2d 57, 60 (1965). It isclear,and I find, that Respondent was not given anyalternativesto signing the board of trade agreement.llConfronted with this situation Lawson did the only thing hecould do under the circumstances, and that was refuse tosign the agreement. Having received only a demand to signan existing agreementwithout negotiations, Respondentwas underno obligation to do anything. He certainly didnot have to suggest any alternatives. SeeChem-Spray FillingCorporation,176 NLRB 754 (1969).The General Counsel recognizes that the Union's onlydemand was that Respondent sign the board of tradeagreement.Thus, in his brief he said, "Subsumed in thenumerousrequests of Respondent to sign a contract and itssubmissionto it of the contract was the request torecognize." I agree that these requests might be a request torecognizethe Union, but they do not constitute a demandfor bargaining. In my view Lawson did not refuse torecognizetheUnion. On the contrary, he met with theUnion on twooccasionsand talked with Aslanian somefour times on the -telephone, but, each time he wasconfronted with one single demand, sign the board of tradeagreement.At no time did he challenge the Union's right torepresent the employees of Respondent.In view of the foregoing I find and conclude thatRespondenthas not refused to recognize or bargain with11Lawson testified that in his last telephone conversation Aslamanproposed that if Lawson paid the Union's fringe benefits he would not haveto sign thecontract. Aslanian indicated he would first have to clear this withthe executive board. Lawson told him to see what he could do and he woulddiscuss itwith his partners. Aslanian never contacted Lawson after this Ifthis can be considered an alternative to signing a contract, it is clear thatLawson was receptive- and willing to discuss this proposal. However, theUnion did not contact him thereafter. This is not a refusal to recognize andbargain.the Union, and I will therefore recommend dismissal of thecomplaint.Upon the basis of the foregoing fmdings of fact and uponthe entire record of this case I make the following:CONCLUSIONS OF- LAW1.The Respondent, Atlas Graphics, Inc., is an employ-er engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) of theAct.2.New York Lithographers and Photoengravers UnionNo. 1-P,G.A.I.U., is a labor organization within themeaning of Section 2(5) of the Act.3.The General Counsel has failed to establish by therequisite preponderance of the evidence that Respondenthas engaged in any unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act as alleged inthe complaint in this case.12Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case, Ihereby issue the following recommended:ORDER 13It is hereby ordered that the complaint be, and it herebyis, dismissed in its entirety.12 In view of my findings and conclusions in this matter I deem itunnecessary to pass upon the other contentions raised by Respondent in itsanswer, amendedanswer, and brief.13 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions, and recommended Order-herein shall, as provided in Sec 102.A8of the Rules andRegulations;be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.